 570
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB N
o. 56
 

a-
tional Association 
and
 
TOTAL Mechanical and
 
Local Union 601 Steamfitters and Refriger
a-
tion/Service Fitters.  
Case 30

CD

078120
 
January 30, 2013
 
DECISION AND ORDER QUASHING
 
NOTICE OF HEARING
 
B
Y 
C
HAIRMAN 
P
EAR
CE AND 
M
EMBERS 
G
RIFFIN 
 
AND 
B
LOCK
 
The charge in this Section 10(k) proceeding was filed 
on April 4, 2012, by TOTAL Mechanical (the Emplo
y-
er), alleging that the Respondent, Local Union No. 18 of 

18), vio
lated Section 8(b)(4)(D) of the Nation
al Labor 
Relations Act
 
by engaging in proscribed activ
i
ty with an 
object of forcing the Employer to assign ce
r
tain work to 
employees Local 18 represents rather than to emplo
y
ees 
represented by Local Union 601 Steamfitt
ers and Refri
g-
eration/Service Fitters (Local 601).  The hea
r
ing was 
held on April 27, 2012, before Hearing Officer A
n
drew 
S. Gollin.
 
The National Labor Relations Board affirms the hea
r-

error.  On the
 
entire record, the Board makes the follo
w-
ing findings.
 
I
.
  
JURISDICTION
 
The parties stipulated that the Employer is an HVAC 
contractor based in Pewaukee, Wisconsin, and that du
r-
ing 2011, a representative period, the Employer pu
r-
chased and received goods a
nd services valued in excess 
of $50,000 directly from suppliers located outside the 
State of Wisconsin.  The parties further stipulated, and 
we find, that the Employer is engaged in commerce wit
h-
in the meaning of Section 2(6) and (7) of the Act and that 
Lo
cal 18 and Local 601 are labor organizations within 
the meaning of Section 2(5) of the Act.
 
II
.
  
THE DISPUTE
 
A.  Background and Facts of the Dispute
 
The Employer provides residential and commercial 
heating, ventilating, and air
-
conditioning service for cu
s-
tomers throughout Wisconsin.  The Employer employs 
30

40 service technicians.  Some of the technicians are 
represented by Local 18 and others are represented by 
Local 601.  The Employer variously assigns work to e
i-
ther group of represented employees based 
upon consi
d-


relationship with particular technicians.   
 
The Employer is a member of the Plumbing and M
e-

Milwaukee and 
Southeastern Wisconsin (PMC). The PMC is signatory to 
a collective
-
bargaining agreement with Local 601.  The 
Employer is also a member of the Milwaukee Chapter of 

o-
ciation of Milwaukee (SMA
CCA), which has a colle
c-
tive
-
bargaining agreement with Local 18.  Both agre
e-
ments w
ere effective from June 1, 2011, 
to May 31, 
2012.  In addition, the Employer is party to the national 
service and maintenance agreement (NSMA), a natio
n-
wide agreement negoti
ated between the Mechanical Se
r-
vice Contractors of America (MSCA) and the United 
Association of Journeyman and Apprentices of the 
Plumbing and Pipefitting Industry of the United States 
and Canada, AFL

CIO (UA) (Local 601 is affiliated 
with the UA).  The NS
MA is effective from August 1, 
2010
,
 
to July 31, 2015.  All three agreements cover se
r-
vice technician work of the kind performed by the E
m-
ployer.
1
 
On February 21, 2011,
2
 
Local 601 and the PMC ba
r-
gaining committee met over dinner to discuss their u
p-
coming n
egotiations for a new local agreement.  Local 
601 was represented by its business manager, Kevin 
LaMere, and its financial secretary, Joel Zielke.  PMC 
was represented by its executive director, Peter Lentz, 

e d
e-
partment.  During this meeting, the parties discussed a 
variety of issues.  Lentz testified that at some point the 
discussion turned to rumors that Local 601 had changed 
its position regarding the assignment of Local 18 me
m-
bers to service technician wo
rk.  According to Lentz, 


 
                                        
                  
 
1
 

and working conditions of all Employees engaged in the installation 
and service 
of all refrigeration, HVAC and Mechanical systems and 

 

m-
ployer engaged in the manufacture[,] fabrication, assembling, handling, 
erection, installatio
n, dismantling, conditioning, adjustment, alteration, 
repairing and servicing of all ferrous or nonferrous metal work . . . and 
all air
-
veyor systems and air handling systems . . . and all other work 
included in the jurisdictional claims of Sheet Metal Wor

a-

 

to and cover all work performed by the Employer, and all its subsidia
r-
ies and branches in the United States, in order to keep existing mecha
n-
ical, refrigeratio
n and plumbing systems within occupied facilities 
operating in an efficient manner.  This work shall include the inspe
c-
tion, service, maintenance, start
-
up, testing, balancing, adjusting, repair, 
modification and replacement of mechanical refrigeration or 
plumbing 
equipment including related piping connections and controls in addition 
to all other service, maintenance and operations work in order to meet 

 
2
 
All dates refer to 2011, unless otherwise indicated.
 
  
SHEET METAL WORKERS 
LOCAL 
18
 
(
TOTAL MECHANICAL
)
 
                    
  
571
 
 
Braun testified that LaMere stated that the contractors 

members 

very specifically states that [the contractors] have to use 

basically get rid of [their] Local 18 guys to stay within 

LaMere added that he 

Local 18 technicians and bring them into Local 601.
 
LaMere testified that during this conversation he o
f-


eaking of any contractor sitting at 
the table or any contractor in the local agreement, and 
was only referring to the signatory contractors of the 

s-
timony that he gave his opinion that the national agr
e
e-
ment prohibits signatory contractors from using Local 
18
-
represented employees for their service technician 
work.  LaMere further testified that, in response to a 
question by Braun about what the Employer should do 
with its Local 18
-
represented employees
 
if the technician 
work was assigned exclusively to members of the UA, he 


e-
manding that any specific work be assigned exclusively 
to employees represen
ted by Local 601.  
 
On March 1, Lentz and Braun met with Local 18 Bus
i-
ness Manager Pat Landgraf.  Lentz testified that he told 

i-
ble decision or probable decision of having to not use 
Local 18 workers any

said Landgraf responded that he would not stand for that, 
that Local 18 would fight for its jurisdiction and do 
whatever it needs to do, and that the Employer was going 
to see picket lines.
3
  
 
On March 21, Lentz sent a let
ter to Landgraf stating 


labor committee that the NSMA provides that contractors 
who are signatory to NSMA may only use employees 
represented by UA
-


those employers may have to assign service work solely 
to UA
-

 
By letter dated March 26, Landgraf responded to Lentz 
that service 

historically performed by employees represented by L
o-

                                        
                  
 
3
  
Landgraf testified tha
t he did not mention anything about strikes 


 
 
employees represented by another union, we will picket 
the Association contractors and engage in ot
her activities 

 
B. Work in Dispute
 
The Employer and Local 18 assert that the work in 
dispute is as follows:
 
Service technician work on TOTAL Mechanical jobs 
for commercial, industrial and residential customers in 
the 
Wisconsin counties of: Milwaukee, Ozaukee, 
Washington, Waukesha, Green, Jefferson, Lafayette, 
Rock, Columbia, Dane, Iowa, Marquette, Richland, 

i-
cians perform work to keep operational mechanical and 
HVAC syste
ms and equipment within occupied facil
i-
ties including inspection, service maintenance, start
-
up, 
testing, balancing, adjusting, repairing, modifying and 
replacing mechanical and HVAC equipment.
 
Local 601 contends that there are no competing claims 
for any 
work assignments but, if there were, the above 
description would be accurate.
4
  
 
C. Contentions of the Parties
 
Local 601 moves to quash the notice of hearing, co
n-
tending that there are no actual competing claims for any 
assignment of work.  Local 601 argue
s that, rather than 
demanding an exclusive assignment of work for Local 
601 members, LaMere only offered his personal opinion 
of what the NSMA requires.  Local 601 further contends 
that Local 18 and the Employer contrived the threat to 
picket in order to i

 

o-
tion, contending that there is reasonable cause to believe 
that there are competing claims to work in dispute and 
that Section 8(b)(4)(D) has been violated.  In particular, 
th

t-
ing on February 21 conveyed a demand that the Emplo
y-
er assign all of its service technician work excl
u
sively to 
employees represented by Local 601, and that Local 18 
threatened to picket the Employer if 
it acquiesced to L
o-

contend that the work in dispute should co
n
tinue to be 
assigned to employees represented by both unions based 
on the factors of certifications and colle
c
tive
-
bargaining 
agreements, emp
loyer preference and past practice, area 
and industry practice, relative skills, and economy and 
efficiency of the operations.  
 
                                        
                  
 
4
 
As discussed below, we find, in agreement with Local 601, that 
there is no work in dispute.
 
 572
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
D. Applicability of the Statute
 
Before the Board may proceed with a determination of 
a dispute pursuant to Section 10(k) of the
 
Act, it must be 
established that: (1) there are competing claims for the 
work; (2) there is reasonable cause to believe that Section 
8(b)(4)(D) has been violated; and (3) the parties have not 
agreed on a method for the voluntary adjustment of the 
dispute.
5
  
On the record before us, we are not satisfied 
that these factors have been established.  Specifically, we 
find that the record fails to establish reasonable cause to 
believe that there are competing claims for any disputed 
work. 
 
A work dispute under Se
ction 8(b)(4)(D) requires a 
choice between two competing groups, and there must be 

another group, or to obtain the assignment rather than 

Food & Commercial 
Workers L
ocal 1222 (FedMart Stores)
, 262 NLRB 817, 
819 (1982), quoting 
Communications Workers (Mou
n-
tain States Telephone)
, 118 NLRB 1104, 1107

1108 
(1957). Section 8(b)(4)(D) and Section 10(k) are not i
n-
tended to cover situations that are representational in 
nature
.  
Glass & Pottery Workers Local 421 (A
-
CMI 
Michigan Casting Center)
, 324 NLRB 670, 673

674 
(1997) (granting motion to quash where essence of di
s-
pute did not involve an attempt to take a work assig
n-
ment away from a particular group of employees).  R
a-
ther, 

two or more competing employee groups claiming the 

Teamsters Local 522 
(Skyline Windows)
, 307 NLRB 479, 480 (1992) (finding 

to 

 
Here, there is no evidence of an attempt (or demand) to 
have any particular work reassigned to another group of 
employees.  Rather, the record shows that, at a dinner 
meeting attended by representatives of the Employer 
and 
Local 601, the parties merely discussed preliminary i
s-
sues relevant to their upcoming negotiation for a new 
local contract.  No particular project or work assignment 
was discussed at this meeting, and there is no testimony 
that LaMere demanded that any
 
particular work be pe
r-
formed exclusively by employees represented by Local 
601.  
 
The Employer and Local 18 contend that a work di
s-

requirements of the NSMA.  According to Lentz and 
                                        
                  
 
5
 
Carpenters Local 275
 
(Lymo Construction Co.),
 
334 NLRB 422, 
423 (2001); 
Teamsters Local 259 (Globe Newspaper Co.),
 
327 NLRB 
619, 622 (1999); 
Laborers Local 113 (Super Excavators),
 
327 NLRB 
113, 114 (1998).
 
Braun, LaMere stated 
that the use of employees repr
e-
sented by Local 18 would violate the terms of the NSMA 
agreement [not their local agreement] and, according to 


-
represented e
m-
ployees t
o stay in compliance with the agreement.  These 
statements are very general and, at most, demonstrate 

n-
clude a reference to any particular work or assignment of 
work.  Indeed, LaMere testified that he was o
nly offering 
an opinion of what the NSMA provides and was not 
speaking of any contractor sitting at the table.
6
  
 
The Employer and Local 18 further rely on testimony 
indicating that LaMere conveyed that he would welcome 
Local 18
-
represented technicians as 
members in Local 

made in response to a hypothetical ques
tion about what 
would happen if

in the future

work was assigned e
x-
clusively to employees represented by Local 601.  If an
y-
thing, this remark appe
ars to implicate a representational 
issue and, as such, is not the type of matter that Section 
10(k) was designed to address.  
Glass & Pottery Workers 
Local 421
, supra at 673

674.
 
In any event, the statement 
did not convey a demand for an assignment of any
 
pa
r-
ticular work.  
 
As the record before us fails to reference any dispute 
over an assignment of work to one group of employees 
rather than another, we find that the requirement for 
competing claims for work has not been met.  Accor
d-
in
g
ly, and on this basi
s, we grant the motion to quash the 
notice of hearing. See generally 
Machinists
 
District 9 
(Anheuser
-
Busch, Inc.)
, 101 NLRB 346, 351 (1952) 
(quashing notice of hearing where dispute concerned the 

pr
e-
sent
 

Typograp
h-
ical Union 
& Pueblo Typographical Union
 
L
o
cal 175
 
(Rocky Mountain Bank
)
, 145 NLRB 921, 923

924 
(1964) (quashing notice of hearing where di
s
pute was 
over terms of a collective
-
bargaining agreement and not 
over t
he assignment of work).
7
  
 
                                        
                  
 
6
 
Moreover, the context in which the conversation took place

i.e., a 
d
iscussion of preliminary issues in advance of formal negotiations for 
their local agreement


to convey a position relevant to the upcoming negotiations rather than a 
demand that any specific work be reassigned 
to employees represented 
by Local 601.
 
7
 
Because the record fails to show that there is actual work in di
s-


 
  
SHEET METAL WORKERS 
LOCAL 
18
 
(
TOTAL MECHANICAL
)
 
                    
  
573
 
 
ORDER
 
I
T IS ORDERED
 
that the notice of hearing issued in this 
case is quashed.
 
 
